DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/849,199 filed on 04/15/2020. Claims 1-8, 10, 12-14, and 16-23 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed September 30, 2021, Applicant amended claims 1, 5, 10, and 16, and canceled claims 9, 11, and 15. New claims 21-23 were presented for examination. 

4.	Applicant's amendments to cancel claims 9 and 15 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejection of claims 9 and 15 under 35 U.S.C. 112(a); accordingly this rejection has been withdrawn.

5.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

6.	Applicant's arguments filed September 30, 2021, have been fully considered.


With particular respect to the §101 rejection of the independent claims, Applicant first argues with respect to Step 2A of the eligibility inquiry that “the independent claims are eligible because it does not recite a judicial exception.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-20 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” groupings set forth in the 2019 PEG.
The Examiner maintains that the claims plainly set forth or describe steps encompassing commercial interaction including sales activities as well as fundamental economic principles/practices, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, obtaining data for a given product-related data structure; evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data; evaluating a plurality of second features related to the given product-related data structure using the obtained data, as recited in exemplary claim 1, are reasonably understood as commercial interactions such 
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities. The sales activities and market analysis focus of the disclosed/claimed invention is evident throughout the Specification. For example,  page 1, lines 16-17 of the Specification, describing that “a need exists for improved techniques for reviewing discounts or other specialized pricing of an order for one or more products.” Similarly, page 1 , lines 9-10 notes that “Many large entities employ a special pricing unit to review discounts or other specialized pricing on one or more products in an order that a salesperson would like to offer to a customer,” which lends further support for the finding that such commercial interactions is precisely what is being described by the claimed invention. Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which falls within the realm of abstract ideas described in the “Certain Methods of Organizing Human Activities” abstract idea grouping of the 2019 PEG.
Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions such as sales activities, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Moreover, the 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data; evaluating a plurality of second features related to the given product-related data structure using the obtained data; processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure; and applying one or more thresholds to the predicted quality score to determine an acceptance status related to the given product-related data structure. These limitations  recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data, evaluating a plurality of second features related to the given product-related data structure using the obtained data,  processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure, and applying one or more thresholds to the predicted quality score to determine an acceptance status related to the given product-related data structure encompasses evaluation steps that can be performed in the human mind. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to determine an acceptance status related to a given product-related data structure, which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, there steps recite the abstract concept of “mental processes.” 
Therefore, Appellant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. For the reasons detailed above, this argument is found unpersuasive.


As best understood by Examiner, Applicant argues that the claims are similar to the claims at issue in Example 39. The Examiner respectfully disagrees. With respect to Applicant's comparison to Example 39, Examiner points out that the claimed invention in Example 39 addresses the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in prior art methods in  by using a combination of features to more robustly detect human faces found. As stated in Example 39, the claim recites “A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.” The Examiner notes that the claims in Example 39 do not recite any of the judicial exceptions enumerated in the 2019 PEG. “For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the 

9.	Applicant submits that “Boren does not disclose or suggest “processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure,” as claimed.” [Applicant’s Remarks, 09/30/2021, page 11]

With respect to the §103 rejection of independent claim 1, Applicant argues that “Boren does not disclose or suggest “processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure,” as claimed.” However, in at least paragraphs 0011, 0012, 0022, 0033, 0041, Boren teaches the instant limitation by providing a qualitative assessment of a product quote. In particular, Boren’s system for leveraging available data to improve guidance for deal pricing, which encompasses processing first attributes and one or more of the second attributes using an artificial intelligence model that provides a qualitative assessment of the quote, as discussed in paragraphs 0011 and 0012, is reasonably understood as teaching the disputed “processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure,” since Boren’s predicted quality score is generated pursuant to using at least one model. Using an artificial intelligence model suggests using at least one model. Moreover, the Examiner points out 
In further support of the reasonableness of mapping Boren’s qualitative score for the given product quote structure to the claimed predicted quality score for the given product-related data structure, it is noted that paragraph 0012 discloses that “reactive guidance may be provided to the user to help the user identify his or her qualitative pricing performance with respect to the current quote. For example, the quote may be qualitatively assessed or scored with respect to historical quotes or deals maintained in the database system, with corresponding indicia provided to the user to identify the qualitative performance associated with the current quote.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Boren teaches and at least suggests the disputed limitation. 

10.	Applicant submits that “Applicant respectfully submits that that Shariff does not apply thresholds to a score to determine an acceptance status.” [Applicant’s Remarks, 09/30/2021, page 12]

The Examiner respectfully disagrees. In response to Applicant’s argument, it is first noted that the claim limitation recites applying one or more thresholds. The Examiner maintains that Shariff teaches the claimed imitation. Contrary to Applicant’s argument, Shariff applies one or more thresholds to a score to determine an acceptance status. For instance, Shariff describes at 
Moreover, Shariff teaches at paragraph 0164 “icon 1004 indicates whether or not the features of a promotion structure are within acceptable boundaries. When promotional system 102 determines that the price (sale price) or value (unit price) selected for the promotion structure are acceptable, as in the example shown in FIG. 10, the sales representative is alerted to this fact because icon 1004 displays the text "Pre-Approved." In some embodiments, all approval factors must be acceptable, although in other embodiments, only a subset of the approval factors need to be with acceptable boundaries for automatic approval of a promotion structure. Shariff’s promotion approval system is understood as applying one or more thresholds to the score to determine an acceptance status related to the given product-related data structure as shown in paragraphs 0004, 0164, 0168, 0169.
In further support of the reasonableness of mapping Shariff’s promotion structure to the 

11.	Applicant submits that “Boren and Shariff, alone or in combination, do not disclose or suggest “obtaining data for a given product-related data structure; evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data; evaluating a plurality of second features related to the given product-related data structure using the obtained data; processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure, wherein the at least one model comprises at least one machine learning model implemented using at least one processing device comprising a processor coupled to a memory, and wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns to predict the predicted quality score; and applying, using the at least one processing device, one or more thresholds to the predicted quality score to
determine an acceptance status related to the given product-related data structure,” as variously required by each independent claim, as amended.” [Applicant’s Remarks, 09/30/2021, page 12]





Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-8, 10, 12-14, and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

15.	Claims 1-8, 10, 12-14, and 16-23  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8), apparatus (claims 10, 12-14, and 21-23), and non-transitory processor-readable storage medium (claims 16-20), are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” because the claims recite steps for assessing product-related data for sales and marketing purposes, which amounts to sales or marketing activities or behaviors (under “commercial interactions” in the 2019 PEG – See also page 1, lines 16-17 of the Specification, describing that “a need exists for improved techniques for reviewing discounts or other specialized pricing of an order for one or more products.”) within the “Certain Methods of Organizing Human Activity” abstract idea grouping; and (2) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
obtaining data for a given product-related data structure (The “obtaining” step is marketing/sales activity because it covers commercial activity, such as obtaining data for reviewing discounts or other specialized pricing of a given order, as noted in page 3, lines 11-12 of the Specification, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data (The “evaluating” step is marketing/sales activity because it covers evaluation of sales/marketing related data, also amounts to sales or marketing activities or 
evaluating a plurality of second features related to the given product-related data structure using the obtained data (The “evaluating” step is marketing/sales activity because it covers evaluation of sales/marketing related data, and also encompasses mental processes since the evaluating may be accomplished mentally via observation or evaluation, such as with pen and paper); 
processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure (The “processing” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper); and 
applying one or more thresholds to the predicted quality score to determine an acceptance status related to the given product-related data structure (The “applying” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper for assessing acceptance status related to the given product-related data structure).
When considered together, these steps set forth an abstract idea for assessing acceptance status related to the given product-related data structure for sales and marketing purposes (e.g., providing price quotes for release to the customer and enabling pricing team experts to explore the impact of characteristic of an order on the generated score, see page 4 of the Specification), which amounts to sales or marketing activities or behaviors (under “commercial interactions”) as set forth in the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also set forth an abstract idea in the form of “Mental Processes”. The limitations for evaluating, evaluating, processing, and applying can be accomplished mentally (e.g., observation, evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. Therefore, independent claims 1, 10, and 16 have been found to recite an abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 10 and 16 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: at least one processing device comprising a processor coupled to a memory (claim 1); and at least one processing device comprising a processor coupled to a memory (claim 10). The limitation “obtaining data for a given product-related data structure” describes insignificant pre-solution data gathering activity, which is not sufficient to amount to a practical application, as noted in MPEP 2106.05(g). These elements have been considered, however they merely describe elements of one or more generic computers and/or instructions (software) to implement the abstract idea, similar to simply adding the words “apply it,” which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at page 5, lines 5-9 and page 6, lines 19-21:  e.g., “The user devices 102 may comprise, for example, mobile telephones, laptop computers, tablet computers, desktop computers or other types of computing devices. Such devices are examples of what are more generally referred to herein as “processing devices.” Some of these processing devices are also generally referred to herein as “computers.”” and “The processor illustratively comprises a microprocessor, a microcontroller, an application- specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other type of  processing circuitry, as well as portions or combinations of such circuitry elements.”). Therefore, the additional elements merely describe generic computing elements or computer-executable Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. With respect to the “at least one model” (claims 1, 5-6, 9-10, 12, 15, 16, and 18), even though these claims recite use of at least one model, the use of the model is recited at a high level, which is simply application of an algorithm. Even if the “at least one model” was interpreted as more than an algorithm, the use of at least one model would be a general link to technology and it would simply apply the abstract idea at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: at least one processing device comprising a processor coupled to a memory (claim 1); at least one processing device comprising a processor coupled to a memory (claim 10). These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at page 5, lines 5-9 and e.g., “The user devices 102 may comprise, for example, mobile telephones, laptop computers, tablet computers, desktop computers or other types of computing devices. Such devices are examples of what are more generally referred to herein as “processing devices.” Some of these processing devices are also generally referred to herein as “computers.””). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). It is also noted that the limitation “obtaining data for a given product-related data structure” describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Next, with respect to the “wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using machine learning model learns to predict the predicted quality score,” when the “machine learning model” recited in claims 1, 10, and 16 is evaluated as an additional element, this feature is recited at a high level of generality and has not been shown to improve upon any technology or the apparatus itself. Furthermore, the additional element(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Additionally, when the “at least one machine learning model” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., Pub. No.: US 2012/0054642 A1, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.” Accordingly, the use of a machine learning model does not add significantly more to the claims. 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8, 12-14 and 17-23 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea. For example, claims 2-4, 6, 12, 17-18 and 22-23 recite limitations describing: wherein the acceptance status comprises one or more of an 20automatically accepted status, an automatically denied status and an additional review required status; wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for 25the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold; wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score  for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold; wherein the at least one model compares the given product-related data structure to similar product-related data structures based on one or more similarity criteria to evaluate a quality of the given product-related data structure; wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold; wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold, which, similar to base claims 1/10/16, fall under the same “Certain methods of organizing human activity” by describing steps for assessing acceptance status related to the given product-related data structure for sales and marketing purposes. 
In addition, claims 7-8, 13-14, and 19-20 recite an abstract idea that falls into the  “Mathematical Concepts” such as mathematical relationships, formulas and calculations by wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure; wherein a weighting of each of the one or more first features and the one or more second features is learned during a training phase, which fall under the “Mathematical Concepts” grouping by providing additional details for describing mathematical relationships. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, 5-6, 10, 12, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boren et al., Pub. No.: US 2020/0134683 A1, [hereinafter Boren], in view of Shariff et al., Pub. No.: US 2019/0347688 A1, [hereinafter Shariff].

As per claim 1, Boren teaches a method (paragraph 0001, discussing methods and systems that support dynamic graphical user interfaces responsive to changes to attributes or parameters of a quote created using a database system), comprising: 

obtaining data for a given product-related data structure (paragraph 0017, discussing that the database stores or otherwise maintains data for integration with or invocation by a virtual application in objects organized in object tables [i.e., data structures]; paragraph 0020, discussing that the database stores metadata, which may be utilized to perform data manipulation and/or formatting. For example, the metadata may include or describe any number of workflows, process flows, formulas, business logic, structure and other database components or constructs that may be associated with a particular application database object; paragraph 0022, discussing that the database also stores historical deal data that includes statistics or other metrics characterizing previously closed quotes or deals, such as, for example, average price per unit, median price per unit, average quantity, median quantity, average term, median term, and/or the like; paragraph 0025, discussing that initial values for one or more of the quote attributes may be determined based on historical data maintained in the database or other default values that may be defined for the product(s) by the user [i.e., obtaining historical data maintained in the database or other default values that may be defined for the product is considered to be obtaining data for a given product-related data structure]. For example, one or more database objects associated with the customer or client associated with the quote may be utilized to obtain a geographic region, a tier, and/or other attributes associated with that particular customer or client; paragraph 0061, discussing obtaining multi-tenant data from the database as needed in response to input queries 

evaluating a plurality of first features related to a customer account associated with the given product-related data structure using the obtained data (paragraph 0025, discussing that  the quote guidance process initializes or otherwise begins receiving or otherwise obtaining values for different attributes of a quote. For example, a GUI display associated with the quoting application  presented at the client device may be utilized by a user of the client device to input or otherwise provide values for different attributes that define a new quote to be created, such as identification of the product(s) to be associated with the quote, the respective quantity of product(s) for the quote, a term associated with the quote, a customer or client associated with the quote, and the like [i.e., the different attributes that define a new quote to be created, such as identification of the product(s) to be associated with the quote, the respective quantity of product for the quote, a term associated with the quote, a customer or client associated with the quote, and the like are considered to be the plurality of first features related to a customer account associated with the given product-related data structure]. In some embodiments, initial values for one or more of the quote attributes may be determined based on historical data maintained in the database or other default values that may be defined for the product(s) by the user. For example, one or more database objects associated with the customer or client associated with the quote may be utilized to obtain a geographic region, a tier, and/or other attributes associated with that particular 

evaluating a plurality of second features related to the given product-related data structure using the obtained data (paragraph 0021, discussing that the database stores or maintains pricing models that may be utilized to determine expected pricing information. For example, a price guidance application may utilize machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals [i.e., determining which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user are correlated to or predictive of the resulting price associated with those deals is considered to be evaluating a plurality of second features related to the given product-related data structure], and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables. Thus, the pricing model is capable of characterizing or mapping a particular combination of attributes [i.e., plurality of second features] of a quote for a product  to an expected pricing that is consistent with historical quotes with similar attributes for previously closed deals for that product. It should be noted that 

processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure (paragraph 0011, discussing that artificial intelligence is utilized to identify price-correlative factors based on historical quotes or deals and generate a corresponding pricing model, which, in turn may be applied to the attribute values defined for a current quote of interest to determine expected pricing information for the current quote (e.g., an expected discount price, an expected discount amount or percentage, a qualitative assessment of the quote, and the like
[i.e., processing the first attributes and one or more of the second attributes using an artificial intelligence model that provides expected pricing information for the current quote including a qualitative assessment of the quote is considered to be processing one or more of the first features and one or more of the second features using at least one model that provides a predicted quality score for the given product-related data structure]. A salesperson may utilize the expected pricing information to reliably identify or determine which attributes of the quote may be wherein the at least one model comprises at least one machine learning model implemented using at least one processing device comprising a processor coupled to a memory (paragraph 0021, discussing that price guidance application on a server may utilize artificial intelligence or machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals, and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set wherein the at least one machine learning model is trained during a training phase by evaluating the plurality of first features and the plurality of second features using historical training data comprising at least one acceptance status label such that the at least one machine learning model learns to predict the predicted quality score (paragraph 0027, discussing that the expected pricing model calculates an expected discount percentage based on the subset of quote attributes that are predictive of price based on historical deal data [i.e., historical training data] for the product of interest, with different weightings assigned to different quote attributes. For example, machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage. Using the respective weightings assigned to those attributes by the expected pricing model, the price guidance application may calculate an expected discount percentage for the current quote based on the user-defined quantity associated with the quote and the tier associated with the current customer or client; paragraph 0034, discussing that different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes. When one or more of the current quote attribute values satisfies an approval or notification rule, the quoting application may generate or otherwise provide a corresponding notification or other graphical indicia within the client application at the client device. Other validation rules, workflow rules, and the like may also be established and applied to the quote to perform different actions based on the proposed pricing; paragraph 0037, discussing that based on the currently user-configured discount of 0%, the current quote 

While Boren teaches applying, using the at least one processing device, rules to the predicted quality score to determine an acceptance status related to the given product-related data structure (paragraph 0012, discussing that various different approval, notification, or other workflow rules or rule-based logic may also be performed on the current quote based on the qualitative scoring of the quote; paragraph 0034, discussing that different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes; paragraph 0042, discussing that based on the approval rules associated with the order management user licenses, an updated approval requirement indication 614 is provided that indicates a vice president is required to approve the quote as currently configured based on the current discount percentage and/or the current quote assessment), Boren does not explicitly teach that thresholds are applied. However, Shariff in the analogous art of automated promotion review systems teaches this concept. Shariff teaches:

applying, using the at least one processing device, one or more thresholds to the predicted quality score to determine an acceptance status related to the given product-related data structure (paragraph 0004, discussing that a method is provided for automatic approval of a promotion structure. The method includes identifying a promotion structure for approval, the promotion structure defining a promotion to be displayed via a promotion and marketing service, and determining whether the promotion structure satisfies automatic approval requirements, the 

Boren is directed towards a method and system for performing rule-based logic on a quote based on the qualitative scoring of the quote. Shariff is directed towards a method and system for improving the approval process for generated promotions. Therefore they are deemed to be analogous as they both are directed towards pricing review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

As per claim 2, the Boren-Shariff combination teaches the method of claim 1. Boren further teaches wherein the acceptance status comprises one or more of an automatically accepted status, an automatically denied status and an additional review required status (paragraph 0034, discussing that the quote guidance process 200 applies one or more approval rules to the current quote and generates or otherwise provides one or more graphical indicia that are influenced by the approval rules. For example, different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes [i.e., requiring different supervisory users to approve a quote prior to closing the deal suggests an additional review required status]; paragraph 0041, discussing that based on the approval rules associated with the order management user licenses, the quoting application  determines that the modified 

Examiner notes that Shariff, in addition to Boren as cited above, also teaches: wherein the acceptance status comprises one or more of an automatically accepted status, an automatically denied status and an additional review required status (paragraph 0164, discussing that icon 1004 indicates whether or not the features of a promotion structure are within acceptable boundaries. When promotional system 102 determines that the price (sale price) or value (unit price) selected for the promotion structure are acceptable, as in the example shown in FIG. 10, the sales representative is alerted to this fact because icon 1004 displays the text "Pre-Approved." In some embodiments, all approval factors must be acceptable, although in other embodiments, only a subset of the approval factors need to be with acceptable boundaries for automatic approval of a promotion structure; paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., determining a promotion structure is eligible for automatic approval is considered to be an acceptance status comprising an automatically accepted status]; paragraph 0170).

As per claim 5, the Boren-Shariff combination teaches the method of claim 1. Boren further teaches wherein the at least one model further comprises at least one statistical model (paragraph 0021, discussing that price guidance application on a server may utilize artificial intelligence or machine learning techniques to determine which combination of attributes or variables of historical quotes for closed deals pertaining to a particular product associated with a particular user, organization, or tenant are correlated to or predictive of the resulting price associated with those deals, and then determine a corresponding equation, function, or model for calculating the expected price for that particular product based on that set of input variables…It should be noted that any number of different artificial intelligence or machine learning techniques may be utilized to determine what input quote attributes are predictive of pricing; paragraph 0027, discussing that machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage; paragraph 0051, discussing that the application platform, the price guidance application, or another component of the server or database may utilize artificial intelligence to analyze attributes of previous quotes maintained in the historical data associated with the user with respect to an outcome variable (e.g., the final discount percentage, the final per unit price, or the like) to identify a correlative subset of attributes to be utilized as input variables to the model initially. Then, using that subset of variable, regression modeling is run with respect to the historical data to develop a model or set of models for calculating expected pricing).

As per claim 6, the Boren-Shariff combination teaches the method of claim 1. Boren further teaches wherein the at least one model compares the given product-related data structure to similar product-related data structures based on one or more similarity criteria to evaluate a quality of the given product-related data structure (paragraph 0012, discussing that reactive 

Claims 10 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Boren teaches an apparatus comprising: at least one processing device comprising a processor coupled to a memory (paragraph 0014, discussing that the server  generally represents a computing device, computing system or another combination of processing logic, circuitry, hardware, and/or other components configured to support the conversational interaction processes, tasks, operations, and/or functions described. In this regard, the server includes a processing system, which may be implemented using any suitable processing system and/or device, such as, for example, one or more processors, central processing units (CPUs), controllers, microprocessors, microcontrollers, processing cores and/or other hardware computing resources configured to support the operation of the processing system described herein. The processing system may include or otherwise access a data storage element (or memory) capable of storing programming instructions for execution by the processing system, that, when read and executed, cause processing system to support the processes described; paragraph 0058, discussing that the server operates with any sort of conventional processing hardware, such as a processor, memory, input/output features and the like. The input/output features generally represent the interface(s) to networks, mass storage, display devices, data entry devices and/or the like. The processor may be implemented using any suitable processing system, such as one or more processors, controllers, microprocessors, microcontrollers, processing cores and/or other computing resources spread across any number of distributed or integrated systems, including any number a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (paragraph 0058, discussing that the memory represents any non-transitory short or long-term storage or other computer-readable media capable of storing programming instructions for execution on the processor, including any sort of random access memory (RAM), read only memory (ROM), flash memory, magnetic or optical mass storage, and/or the like. The computer-executable programming instructions, when read and executed by the server and/or processor, cause the server and/or processor to create, generate, or otherwise facilitate the application platform and/or virtual applications and perform one or more additional tasks, operations, functions, and/or processes described herein. It should be noted that the memory represents one suitable implementation of such computer-readable media, and alternatively or additionally, the server could receive and cooperate with external computer-readable media that is realized as a portable or mobile component or application platform; paragraph 0068).

Claims 12 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above

21.	Claims 3-4, 17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of  Shariff, in further view of Zeller et al., Pub. No.: US 2007/0050289 A1, [hereinafter Zeller].

As per claim 3, the Boren-Shariff combination teaches the method of claim 2. Boren does not explicitly teach wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold, and wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold. Shariff in the analogous art of automated promotion review systems teaches: 

wherein the acceptance status of the given product-related data structure comprises the automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding a corresponding acceptance threshold (paragraph 0164, discussing that icon 1004 indicates whether or not the features of a promotion structure are within acceptable boundaries. When promotional system 102 determines that the sale price or unit price selected for the promotion structure are acceptable, as in the example shown in FIG. 10, the sales representative is alerted to this fact because icon 1004 displays the text "Pre-Approved." In some embodiments, all approval factors must be acceptable, although in other embodiments, only a subset of the approval factors need to be with acceptable boundaries for automatic approval of a promotion structure; paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., an automatic approval eligibility status based on the promotion structure ranking being above a particular predetermined ranking threshold is considered to be an automatically accepted status in response to the predicted quality score for the given product-related data structure exceeding 

Shariff also suggests a denied status (paragraph 0025, discussing that FIG. 11 illustrates an example user interface via which a user receives an indication of a lack of approval of a promotion structure [i.e., providing an indication of a lack of approval of a promotion structure suggests a denied status], in accordance with some example embodiments; and paragraph 0170, discussing that user interface 1100 is similar to interface 1000, but illustrates a scenario in which the price, value, and discount selected for the promotion structure are not acceptable. In this particular example, none of the approval factors have been satisfied. As in the example shown in FIG. 11, the sales representative is alerted to the lack of acceptability; paragraph 0174, discussing that apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for, in an instance in which the promotion structure satisfies the automatic approval requirements, automatically approving the promotion structure for display via the promotion and marketing service. However, in operation 1208, apparatus 300 includes means, such as user interface 306, communications module 308, or the like, for in an instance in which the promotion structure does not satisfy the automatic approval requirements, indicating that the promotion structure cannot be automatically approved; paragraph 0026).

Boren is directed towards a method and system for performing rule-based logic on a quote based on the qualitative scoring of the quote. Shariff is directed towards a method and system for improving the approval process for generated promotions. Therefore they are deemed to be analogous as they both are directed towards pricing review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

The Boren-Shariff combination does not explicitly teach wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold. However, Zeller in the analogous art of review systems teaches this concept. Zeller teaches: 

wherein the acceptance status of the given product-related data structure comprises the automatically denied status in response to the predicted quality score for the given product-related data structure being below a corresponding denial threshold (abstract, discussing that an adaptive decision engine produces a score determined by the risk associated with a credit application. The 

The Boren-Shariff combination is directed to features for reviewing order pricing and discounts. Zeller is directed to application review systems. Therefore they are deemed to be analogous as they both are directed towards order review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff combination with Zeller because the references are analogous art because they are both directed to reviewing systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the 

As per claim 4, the Boren-Shariff combination teaches the method of claim 3. Boren further teaches wherein the acceptance status of the given product-related data structure comprises the additional review required status (paragraph 0034, discussing that the quote guidance process 200 applies one or more approval rules to the current quote and generates or otherwise provides one or more graphical indicia that are influenced by the approval rules. For example, different approval or notification rules may be established that require different supervisory users to approve or be notified of a quote prior to closing the deal based on the qualitative state of the quote or other quote attributes [i.e., graphical indicia requiring different supervisory users to approve a quote prior to closing the deal is considered to be an additional review required status]; paragraph 0041, discussing that based on the approval rules associated with the order management user licenses, the quoting application  determines that the modified quote requires manager approval based on the current discount percentage greater than the expected discount and/or the current qualitative assessment of the quote and provides an updated approval requirement indication 514 that identifies the manager as the required approval level. Based on the deal assessment and approval requirement indicia the salesperson may 

Examiner notes that Shariff, in addition to Boren as cited above, also teaches: wherein the acceptance status of the given product-related data structure comprises the additional review required status (paragraph 0169, discussing that if promotional system 102 determines that the promotion structure would be highly ranked (e.g., the ranking being above a particular predetermined ranking threshold), then the promotion structure is eligible for automatic approval, while otherwise, the promotion structure may require the approval of a city planner [i.e., determining a promotion structure requires the approval of a city planner also suggests that the acceptance status of the given product-related data structure comprises the additional review required status]).

While the Boren-Shariff combination teaches wherein the acceptance status of the given product-related data structure comprises the additional review required status, the Boren-Shariff combination does not explicitly teach an additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold. However, Zeller in the analogous art of review systems teaches this concept. Zeller teaches: 

wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold (paragraph 0007, discussing a system for processing credit applications comprising a computer-implemented adaptive decision engine that produces a score determined by the risk associated with a credit application. In one implementation, credit 

The Boren-Shariff combination is directed to features for reviewing order pricing and discounts. Zeller is directed to application review systems. Therefore they are deemed to be analogous as they both are directed towards order review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff combination with Zeller because the references are analogous art because they are both directed to reviewing systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff combination to include Zeller’s feature for wherein the acceptance status of the given product-related data structure comprises the additional review required status in response to the predicted quality score for the given product-related data structure being between the corresponding acceptance threshold and the corresponding denial threshold, in the manner claimed, would serve the motivation of setting thresholds to automatically reject applications, thereby narrowing the number of applications that must be processed manually  (Zeller at paragraph 0024); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3 and 4, as discussed above.
Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

s 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of  Shariff, in further view of Bhat et al., Patent No.: US 9,679,305 B1, [hereinafter Bhat].

As per claim 7, the Boren-Shariff combination teaches the method of claim 1. The Boren-Shariff combination does not explicitly teach wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure. However, Bhat in the analogous art of commerce systems teaches this concept. Bhat teaches:

wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure (col. 8, lines 14-23, discussing that in an embodiment, the product score engine determines product score values from a weighted sum of two or more factors, including example factors such as a personalization score, a publisher preference score, a user preference score, a context score, a product economics score, a product history score, a user history score, a publisher history score, and a day/week parting score [i.e., determining a product score value from a weighted sum of two or more factors, including example factors such as a personalization score, a publisher preference score, a user preference score, a context score, a product economics score, a product history score, a user history score, a publisher history score, and a day/week parting score is considered to teach wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure]. The weights assigned to these factors may be assigned by heuristics or using statistical techniques, such as linear regression; col. 9, lines 40-49, discussing that in an 

The Boren-Shariff combination is directed to features for reviewing order pricing and discounts. Bhat relates to the field of online advertising and commerce systems. Therefore they are deemed to be analogous as they both are directed towards commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff combination with Bhat because the references are analogous art because they are both directed to solutions for commerce systems, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff combination to include Bhat’s feature for wherein the predicted quality score for the given product-related data structure comprises an aggregation of at least two of an account score, a product-related data structure score and a product score for at least one product associated with the given product-related data structure, in the manner claimed, would serve the motivation of combining data collected from multiple sources, thereby providing a more comprehensive final score; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element 

Claims 13 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

17.	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Shariff, in further view of Lee et al., Pub. No.: US 2015/0379429 A1, [hereinafter Lee].

As per claim 8, the Boren-Shariff combination teaches the method of claim 1. Boren further teaches a weighting of each of the one or more first features and the one or more second features (paragraph 0027, discussing that the expected pricing model calculates an expected discount percentage based on the subset of quote attributes that are most correlative to or predictive of price based on historical deal data for the product of interest, with different weightings assigned to different quote attributes. For example, machine learning or other artificial intelligence may be applied to historical deal data for the user's organization or tenant to derive a formula or equation for an expected discount percentage as a function of the quote quantity and the customer tier based on a statistically significant relationship for those attributes with respect to the historical discount percentage. Using the respective weightings assigned to those attributes by the expected pricing model, the price guidance application may calculate an expected discount percentage for the current quote based on the user-defined quantity associated with the quote and the tier associated with the current customer or client. In some embodiments, the price guidance application may attempt to determine an expected pricing model in the absence of an existing pricing model associated with the product(s) for the current quote; paragraph 0031, discussing that the quote guidance process generates, displays, or otherwise provides graphical indicia of the expected pricing information to the user along with graphical indicia of the attributes 

While Boren teaches a weighting of each of the one or more first features and the one or more second features, the Boren-Shariff combination does not explicitly teach that the weighting of each of the one or more first features and the one or more second features is learned during a training phase. However, Lee in the analogous art of financial transaction records analysis teaches this concept. Lee teaches: 

wherein a weighting of each of the one or more first features and the one or more second features is learned during a training phase (paragraph 0154, discussing that in order to train and evaluate a model, a number of filtering or input record rearrangement operations may sometimes have to be performed in a sequence on an input data set. For example, for cross-validating a classification model, the same input data set may have to be split into training and test data sets multiple times; paragraph 0255, discussing that the linear model may then be trained iteratively, e.g., using a plurality of learning iterations. Initially, an empty feature set may be created. The feature set may be used to store parameters (e.g., real numbers or doubles that represent respective weights) assigned to a collection of features or processed variable values…When making a prediction of a dependent variable value for a give observation record, a linear model may compute the weighted sum of the features included in the feature set; paragraph 0256, discussing that during each learning iteration, one or more prepared ORs (observation records) may be examined by the model trainer. Based on the examination of the independent variables 

The Boren-Shariff combination is directed to features for reviewing order pricing and discounts. Lee is directed towards machine learning model evaluations of financial transaction records. Therefore they are deemed to be analogous as they both are directed towards review systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Boren-Shariff combination with Lee because the references are analogous art because they are both directed to solutions for reviewing transaction information, which falls within applicant’s field of endeavor (techniques for reviewing discounts or other specialized pricing of an order), and because modifying the Boren-Shariff combination to include Lee’s feature for wherein a weighting of each of the one or more first features and the one or more second features is learned during a training phase, in the manner claimed, would serve the motivation of representing strong relationships which should ideally be accurately represented 

Claims 14 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Ceribelli et al., Pub. No.: US 2015/0142545 A1 – describes a system and method for offering and accepting discounts on invoices in a payment system including a rules and constraints engine integrated with an approval flow.
B.	Mavinkurve et al., Pub. No.: US 2014/0207544 A1 – describes methods and systems for providing an offer to potential recipients based on an appeal score.
C.	Rajan Gupta, Chaitanya Pathak, A Machine Learning Framework for Predicting Purchase by Online Customers based on Dynamic Pricing, Procedia Computer Science, Volume 36, 2014, Pages 599-605 – describes development of a framework and applicable techniques by applying machine learning algorithms to enhance right price purchase by customers on e-commerce platform.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683